In any event, the decision of the board is final as to findings of fact (G. L. c. 58A, § 13), and the propriety of those findings cannot be challenged successfully in the absence of a transcript of the board’s proceedings (G. L. c. 58A, § 10). See Montaup Elec. Co. v. Assessors of Whitman, 390 Mass. 847, 848-849 (1984). On the facts found by the board, the plaintiff could not prevail on any of his constitutional arguments. See Southern Pac. Co. v. Gallagher, 306 U.S. 167,177 (1939); Henneford v. Silas Mason Co., 300 U.S. 577,583-584(1937); Minnesota v. Blasius, 290 U.S. 1, 9-10 (1933); Randall v. Norberg, 121 R.I. 714, 720 (1979).

Decision of the Appellate Tax Board affirmed.